Case 2:19-cv-01171-JTM-KWR Document 65 Filed 11/12/19 Page 1 of 16

IN THE UNITED STATES DISTRICT COURT

EASTE “Tis LOUISIANA.
ICT COUR
EASTER noth OF LOUISIANA |
KEVIN M. QUATREVINGT, Plain itt _ CIVIL ACTION
Nov V2 me 2019 NO. 19-cv-01171
Jeff Landry, et al. WILLIAM 8 ,BLEVING HCY)
Defendants Co plaint under the Civil

 

ts Act 42 U.S.C. 1983

2"? Memorandum in opposition to Defendants’ Motion to Dismiss.

Now into Court, Pro Se, comes Plaintiff, Kevin Quatrevingt, who for the reasons set forth
herein respectfully moves this Court to deny Defendants’ Motions to Dismiss these Proceedings.
Defendants have moved this Court to dismiss these proceedings for failure to state a claim upon
which relief can be granted and otherwise claim that absolute or qualified immunity attaches and

shields Defendants from any liability.

The ability to sue to enjoin unconstitutional actions by state and federal officers is the
creation of Courts of Equity, and reflects a long history of judicial review of illegal executive
actions. Defendants are acting ultra vires and therefore the equitable jurisdiction of this Court is

invoked.

In the instant matter, Plaintiff claims Defendants intentionally violate Plaintiffs
constitutionally guaranteed due process rights, namely to be free from Sex Offender Registration

as well as to be free from unreasonable search and seizure.

The Constitution clearly establishes no person shall “be deprived of life, liberty, or property,
without due process of law” [See U.S. Const. Art. Vv)
The Federal Fifth Circuit Court of Appeals “clearly established” “a liberty interest in being

free from being required to register as a sex offender” [See Meza v Livingston No. 09-50367.]

-~~wee FOC
meee PTOCOSS creeeenevanereom
dee Dit
1 ewe CERMD ED cer
wwe Doc. NO.

 

 

 
Case 2:19-cv-01171-JTM-KWR Document 65 Filed 11/12/19 Page 2 of 16

The Federal Fifth Circuit Court of Appeal also “clearly established” that “a constitutional
violation occurs if an official makes a knowing, intentional, or reckless false statement or
omission that causes the issuance of a warrant without probable cause.” [See Franks, 438 U.S. at
155-56.] “ An officer is liable for swearing to false information in an affidavit in support of a
search warrant, provided that: (1) the affiant knew the information was false or [acted with]
reckless disregard for the truth; and (2) the warrant would not establish probable cause without
the false information.” [See Hart v. O’Brien, 127 F.3d 424, 442 (Sth Cir. 1997) (citing Franks,
438 U.S. at 171 (1978))] . A governmental official violates the Fourth Amendment when she
deliberately or recklessly provides false, material information for use in an affidavit in support of
a search warrant. “Qualified immunity protects all but the plainly incompetent or those who
knowingly violate the law, and courts will not deny immunity unless existing precedent placed
the statutory or constitutional question beyond debate.” Whitley, 726 F.3d at 638 (internal

quotation marks and citations omitted).

Defendants actions in applying sex offender registration requirements to Plaintiff, contrary
to due process received and made final violates clearly established law from Meza v Livingston
and the 5" Amendment to the U.S. Constitution. Defendants issuing false and misleading

statements were knowing voluntary choices by Defendants to violate clearly established laws.

Plaintiff asserts these constitutional deprivations are continuing to this day. Because a
“Federal Court may enjoin an individual or a state officer from enforcing a state statute on
account of its unconstitutionality” [See Ex parte Young], Plaintiff alleges facts that indicate
injury and he is entitled to relief, namely this Court enjoining Defendants from their
unconstitutional actions. Plaintiff clearly pleads enough facts to state a claim for relief. Plaintiff
asserts violations of his federal Constitutional rights as well as State laws by state actor

defendants. Therefore Plaintiff asserts a claim upon which relief can be granted.
Case 2:19-cv-01171-JTM-KWR Document 65 Filed 11/12/19 Page 3 of 16

Therefore Defendants are intentionally violating clearly established law, and doing so
contrary to two judicial determinations, is clearly unreasonable actions by the executive officers.
The Defendants continuing to issue false and misleading statements and factual omissions
attempting to unlawfully violate Plaintiffs liberty interest to be free from sex offender registry

and violate his right to be free from unreasonable search and seizure are also unreasonable.

Plaintiff asserts Defendants’ actions are objectively unreasonable in light of law clearly
established by the U.S. Constitution, the Fifth Circuit Court of Appeal’s, and the U.S. Supreme

Court’s interpretations thereof. Therefore Plaintiff does state a claim which is cognizable.

Responding to Defendants’ assertions of absolute immunity, It is well established that a suit
against a State official in their official capacity is deemed to be a suit against the State itself
which is entitled to Eleventh Amendment immunity, however, there are also exceptions to that
immunity. Relevant here, the Eleventh Amendment does not stop a federal court from issuing an
injunction against a state official who is violating federal law. Although the state official may be
abiding by state law [though here, Plaintiff asserts the Defendants are violating state and federal
law], the official is not permitted to violate federal law, and a federal court can order him to stop
the action with an injunction. Ex Parte Young, 209 U.S. 123 (1908). In the instant matter,
Plaintiff is seeking an injunction against all Defendants because they continue to violate the 1*,
4% 5% and 14 Amendments to the U.S. Constitution and 22 U.S.C. 1738. Therefore Defendants
are not entitled to 11" amendment immunity from injunctions by this Court and this matter

should not be dismissed on that basis.

Responding to Defendants’ assertions of qualified immunity, “An official sued in his official
capacity may not take advantage of a qualified immunity defense.” Mitchell v. Forsyth, 472 U.S.
511, 556, n.10 (1985). Therefore Defendants Smith, Landry, and Leblanc are not entitled to
qualified immunity. In regards to Defendants Cook and Porter, in Harlow v. Fitzgerald, the U.S.
Supreme Court established the principle that “government officials performing discretionary

3
Case 2:19-cv-01171-JTM-KWR Document 65 Filed 11/12/19 Page 4 of 16

functions generally are shielded from liability for civil damages insofar as their conduct does not
violate clearly established statutory or constitutional rights of which a reasonable person would
have known.” 457 U.S. 800, 818 (1982). “When a defendant invokes qualified immunity, the
burden shifts to the plaintiff to demonstrate the in-applicability of the defense.” Club Retro,
L.L.C. v. Hilton, 568 F.3d 181, 194 (Sth Cir. 2009). To discharge this burden, the plaintiff must
satisfy the well-established two-prong test developed by the Supreme Court in Saucier v. Katz,
533 U.S. 194 (2001), overruled in part by Pearson v. Callahan, 555 U.S. 223 (2009). See Lytle
v. Bexar County, Tex., 560 F.3d 404, 409 (Sth Cir. 2009). “First, he must claim that the
defendants committed a constitutional violation under current law.”34 Club Retro, L.L.C., 568
F.3d at 194 (internal quotation marks omitted). “Second, he must claim that the defendants’
actions were objectively unreasonable in light of the law that was clearly established at the time

of the actions complained of.” Id. (internal quotation marks omitted).

Plaintiff clearly claims due process violations by the Defendants. Defendants ignoring the 2
Court decisions that they are wrong and erring in labeling Plaintiff a sex offender, and continuing
to violate Plaintiffs rights by labeling him a sex offender, is clearly unreasonable in light of
clearly established law requiring due process before labeling him a sex offender. The due process
being received in favor of Plaintiff, yet being given no effect is clearly unreasonable. Certainly
the constitution did not intend to require “due process” without equally requiring that the “due
process”, once fulfilled, would have affect and that the effect would be honored and enforced.
Furthermore, it is Plaintiffs assertion that any reasonable official would understand, once a Judge
determined the military offense is not a sex offense, the official lacks probable cause to obtain a
warrant and detain an individual by asserting the military offense does enunciate a sex offense
without violating that individuals rights. Yet Defendants continue to do so. Plaintiff asserts the
Defendants in the instant case did know they couldn’t obtain a warrant by being truthful and so

they lied to intentionally mislead magistrate judges to obtain warrants. In doing so Defendants
Case 2:19-cv-01171-JTM-KWR Document 65 Filed 11/12/19 Page 5 of 16

violated “a statutory or constitutional right” that was “clearly established at the time of the

challenged conduct” and thereby surrendered their qualified immunity.

Furthermore, official capacity claims should not be dismissed because Plaintiff has
adequately plead asserting official policies as the moving force in the Defendants actions in
accordance with Monell. Plaintiff clearly lays out, and the Defendants stipulated, that Defendants
going to Plaintiffs house and harassing him was part of their “official policy”. Plaintiff claims
this violates due process requirements clearly laid out in Terry v Ohio and this alone meets

Monell’s standard.

Defendants also assert a “preserve the peace and apprehend public offenders” defense.
They assert they were doing there job of enforcing the laws of Louisiana, and so they shouldn’t
be liable. However in enforcing the law, the Defendants do not get to make up the law they
enforce, nor can they interpret it as they want, nor do they get to pick who creates and interprets
the law. In the instant matter, the Defendants don’t rely on the language of the statutes, or of the
Courts, instead they go against both and join the DPSC and Attorney General in dictating and
creating what “law” they will apply in typical police state form. It is at this point they stopped
applying State and Federal law and began violating Plaintiffs rights. There is a statutory law that
clearly defines who is subject to sex offender registration. There is Court interpretation deciding
Plaintiff is not. Defendants ignore both because it doesn’t fit their narrative. Defendants assert “A
Louisiana Sheriff has no authority to determine who is required to register” Yet in the instant
matter Defendants are determining Plaintiff is required to register, wholly ignoring statutory law
and Court determinations. Defendants further argue because Plaintiff stipulated his name was on
a list, created by other Defendants, that they are “enforcing a state registration statute that
mandates a particular course of action”. However, this argument errs in that state law does not
mandate “a particular course of action” for anyone placed on the list, but instead mandates a

particular course of action for anyone who is a sex offender as defined by La R.S. 15:541, which
Case 2:19-cv-01171-JTM-KWR Document 65 Filed 11/12/19 Page 6 of 16

Plaintiff is not. Defendants attempt to mislead the Court by cherry-picking paragraphs from the
applicable statutes attempting to make their desired application of law, actual law. Defendants
cite the Bureau as the only entity vested with the duty to “establish and maintain a central
registry of sex offenders” La R.S. 15:578.A(7) They further cite “A person’s duty to register and
notify according to the determination of the Bureau is binding though an affected person can

appeal within one year of the Bureau’s determination.” La R.S. 15:542.1.3(B)(4)

But, Defendants leave out significant relevant portions of the law in order to convince the

Court their actions are lawful when they are not:
La R.S. 15:578.A(7) actually requires the Bureau

“(7) To establish and maintain a central registry of sex offenders and to adopt regulations
and procedures to prescribe the terms and conditions under which information shall be
released in accordance with the provisions of R.S. 15:540 through 549.” [emphasis

added]

So the Bureau doesn’t get to choose who goes on the registry. They get to create and
maintain the infrastructure supporting the registry. 15:540 et seq, statutorily defines who goes on

the registry and is subject to the requirements.

Furthermore La R.S. 15:542.1.3 does not apply to anyone the Bureau says it applies to. Instead it

specifies who is subject to registration requirements. Reading:

“Any person who is convicted or adjudicated of an offense under the laws of another state,
or military, territorial, foreign, tribal, or federal law for which R.S. 15:542 requires
registration shall be subject to and shall comply with all of the registration requirements of

this Chapter” [emphassis added]

R. S. 15:542 reads
Case 2:19-cv-01171-JTM-KWR Document 65 Filed 11/12/19 Page 7 of 16

“A. The following persons shall be required to register and provide notification as a sex

offender or child predator in accordance with the provisions of this Chapter:

(1) Any adult residing in this state who has pled guilty to, has been convicted of, or
where adjudication has been deferred or withheld for the perpetration or attempted

perpetration of, or any conspiracy to commit either of the following:
(a) A sex offense as defined in R.S. 15:541;
(b) A criminal offense against a victim who is a minor as defined in R.S. 15:541,

La R.S. 15:541 (12) reads:

"Criminal offense against a victim who is a minor" for the purposes of this Chapter means
conviction for the perpetration or attempted perpetration of or conspiracy to commit any of
the following offenses: ... (c) Any conviction for an offense under the laws of another
state, or military, territorial, foreign, tribal, or federal law which is equivalent to the offenses

listed in Subparagraphs (a) and (b) of this Paragraph.” [emphassis added]
La R.S. 15:541 (24a) reads:

"Sex offense" means deferred adjudication, adjudication withheld, or conviction for the
perpetration or attempted perpetration .....A conviction for any offense provided in this
definition includes a conviction for the offense under the laws of another state, or military,
territorial, foreign, tribal, or federal law which is equivalent to an offense provided for in this

Chapter...” [emphassis added]

The plain language of the Statutes indicates sex offender registration only applies to
individuals convicted of a Louisiana sex offense or an out of state offense equivalent to a
Louisiana sex offense. Actions by the State regarding sex offender registration, implementation,

or application must be predicated on a state sex offense conviction or an out-of-state equivalent
Case 2:19-cv-01171-JTM-KWR Document 65 Filed 11/12/19 Page 8 of 16

offense. Because the Courts have determined, twice now, that the out of state conviction is not

equivalent to a sex offense, the first test fails.

Therefore, Defendants assertions that they are “applying the law” fall short as “the law”
only allows application of sex offender laws to statutorily defined sex offenders, and they are
instead applying it to whomever they choose to. The “law” Defendants allege they are applying
offers no authority to the DPSC to determine WHO is a sex offender. It only authorizes the
DPSC and Defendants to take action against someone who is a statutorily defined sex offender.
Defendants argument of “applying the law” fails and because it fails Plaintiff has a claim to relief

to force them to cease the unlawful actions.

In addressing other allegations made by Defendants, Defendants first claim Plaintiff
provided an incomplete description of the relevant background. Plaintiff rejects this assertion.
The relevant background involves violations of law after a final binding determination in 2014.
Plaintiff does not in this suit assert violations of rights prior to the 2014 decision. Therefore facts
occurring before that decision are irrelevant. The Defendants provide pre-2014 facts in an
attempt to prejudice the Court and/or alternatively to attempt to re-litigate the matters already

determined to finality in 2014.

Thereafter, the Defendants attempt to re-litigate the determination that Plaintiff is not a sex
offender is an attempt to mitigate their liabilities for ignoring the final decision and violating
Plaintiffs civil rights. Plaintiff objects to re-litigating the facts and law already determined to
finality, but submits the following arguments contrary to Defendants assertions in order to
preserve any arguments for appeal. Defendants clearly acknowledge the judgment determining
Plaintiffs offense is not a sex offense but instead of complying they assert they are justified in
ignoring it and violating Plaintiff's constitutional rights because they “respectfully disagree with

this conclusion”.
Case 2:19-cv-01171-JTM-KWR Document 65 Filed 11/12/19 Page 9 of 16

They further suggest Department of Defense Instruction Number 1325.07 states that
conviction of the offense of pornography involving a minor under UCM3 article 134 has been
defined offense [sic] requiring registration under the Sex Offender Registration and Notification
Act.” But, the Defendants err in that neither DODI 1325.7 nor SORNA are binding on
Louisiana’s legislature, but rather are recommendations. The actual determination of who must
register in a State as a sex offender is left to the State Legislatures. There is no law that allows
the Defendants to determine who must register. Indeed there are laws that allow Defendants to
take actions ifa person is a sex offender, but those laws do not allow the Defendants to determine
who is a sex offender. This is tantamount to saying because the DPSC is tasked with building and
maintaining prisons and calculating prisoners release dates, they are entitled to decide innocence
or guilt. They are not entitled to determine innocence or guilt, they are not entitled to determine
who is a sex offender. Louisiana’s legislature determined specific offenses which require
registration, and further determined that out-of-state offenses which are equivalent to those
offenses would require registration. A District Court, authorized by La Cons. Art. V §1 Section 1
with jurisdiction under §16 determined Plaintiffs out-of-state offense is not equivalent to a
registerable offense. That Court had subject matter jurisdiction to make the decision, and had

venue as a sitting criminal court.

Defendants attached a copy of DD FORM 2791 in an attempt to prejudice the Court and
re-litigate the facts already determined contrary to their position, which determination is final.
Again, plaintiff objects to re-litigating the facts and law already determined to finality, but
submits the following arguments contrary to Defendants assertions in order to preserve any
arguments for appeal. Defendants fail to advise the Court of DODI 5525.20 regulating the release
of a DD FORM 2791, which holds in relevant part that “If a service member is, or may be,
required to register as a sex offender .... using a DD FORM 2791.” This is because, based on the

issuance of the DD FORM 2791, a service member “may be”, but is not specifically required to
Case 2:19-cv-01171-JTM-KWR Document 65 Filed 11/12/19 Page 10 of 16

register depending on the laws of the jurisdiction they are living in. A review of the DD FORM
2791 indicates first, that it is issued by a confinement facility, not by a Court so it has no judicial
authority and second, it clearly indicates Plaintiff was not convicted of a sex offense when it
specifically excludes “a sexual offense” and “sexual offenses” and instead labels his conviction
“an offense”. This was all argued and discussed in the 2014 litigation. The Louisiana Court in
2014, looked at this and determined, based on the laws of this jurisdiction, that Plaintiffs

conviction was not equivalent to a sex offense and ruled plaintiff is not required to register .

Louisiana’s Constitution clearly states in Article V §1 Section 1 “The judicial Power is
vested in a supreme court, courts of appeal, district courts, and other courts authorized by this
article.” The judicial power vested is the power to interpret the laws. There is no law that allows
the Defendants to ignore “the judicial power vested” by Article V on the bases that they
“respectfully disagree” with the interpretations. There is no law that allows the Defendants to
override the interpretations made by those Courts authorized under the Constitution. There is no
law that allows the Defendants to act contrary to judgments made by those Courts. To now allow
such action because Defendants “disagree with the conclusions” of Courts would be the end of

the Judiciary and the beginning of a police state.

Defendants further assert a persons duty to register and notify according to the
determination of the Bureau (the Louisiana Bureau of Criminal Identification and Information) is
binding, though an affected person can appeal within one year of the Bureaus decision. Again,
plaintiff objects to re-litigating the facts and law already determined to finality, but submits the
following arguments contrary to Defendants assertions in order to preserve any arguments for
appeal. The Defendants first err in that the Bureau is not given jurisdiction over who must
register, but rather the Bureau is tasked with determining the length of time and frequency of
in-person periodic renewals for an individual statutorily required to register. This can be

confirmed by seeing Defendants own Exhibit D, a letter from the DPSC which the Defendants

19
Case 2:19-cv-01171-JTM-KWR Document 65 Filed 11/12/19 Page 11 of 16

rely on as controlling but which clearly indicates on page 2 that "Pursuant to La R.S.
15:542.1.3(B)(4), you may appeal the Bureau’s determination of the applicable time period and
frequency of in-person periodic renewals.” Note it does not assert a right to appeal the alleged
decision that an individual is a sex offender. This is because the DPSC lacks any authority to
make such a decision. That determination is left up to the statutory law and if ambiguous in
application, left to the Courts under Article V authority to interpret ambiguous law. The language
requiring “equivalency” being the only ambiguity found in the Statute. Despite the existence of
this supposedly controlling letter from the DPSC, two Courts in 2014 and 2019 have interpreted

that Plaintiff's conviction is not equivalent to a sex offense.

Further the supposedly controlling letter cites 15:542.1.3 as allowing for 1 year to appeal the
Bureau’s determinations in accordance with Louisiana’s Administrative Procedure Act, La R.S.
49:960 et seq. La R.S. 49:964 A. (1) states “Except as provided in R.S. 15:1171 through 1177, a
person who is aggrieved by a final decision or order in an adjudication proceeding is entitled to
judicial review under this Chapter whether or not he has applied to the agency for rehearing,
without limiting, however, utilization of or the scope of judicial review available under other
means of review, redress, relief, or trial de novo provided by law.” The U.S. Court of Appeals for
the Fifth Circuit, in Romano v Greenstein #12-469, held the language in 49:964 means that
“Despite the availability of state court review, the statute providing for that review explicitly
states that it does not limit “utilization of or the scope of judicial review available under other
means of review, redress, relief, or trial de novo provided by law.” Therefore Plaintiff did, in
accordance with the holding in Greenstein, seek review of the Bureaus determinations, through a
trial de novo, namely the 2014 trial proceedings. Those proceedings determined the Bureau’s
determinations were erroneous, and neither the Bureau nor the State appealed, thereby making

the Courts determinations final and binding.

11
Case 2:19-cv-01171-JTM-KWR Document 65 Filed 11/12/19 Page 12 of 16

The Defendants further err in their assertion that the La First Circuit Court of Appeal
affirmed a finding that plaintiff did not timely appeal his sex offender determination, and that
action prevents him from challenging his requirement to register. The First Circuit could only
determine what was before it, namely that Plaintiff was out of time to administratively appeal the
determination of time and frequency of registration. The Bureau has never received any
legislative or statutory jurisdiction, let alone exclusive jurisdiction, to determine an out-of-state
convictions equivalency to a sex offense. Even if the statute were determined to grant some form
of jurisdiction it wouldn’t be exclusive jurisdiction therefore the District Court could lawfully

make the determination under its constitutionally delegated original jurisdiction.

Defendants assert a 1983 claim may not be imposed on a government entity on a theory
of respondeat superior for the actions of government employees. But the actual legal assertion is
that municipalities may not be held liable based solely on a theory of respondeat superior. In
other words municipalities are not liable for the actions of their employees simply as a result of
employment status; an employee must be acting pursuant toa policy. Defendants agree with
this assertion when they state in their brief “official policy must be the moving force of the
constitutional violation in order to establish the liability of the government body under 1983”.
Defendants go on to allege they are simply enforcing existing State law and cant be held liable
for doing so. However, State law is clear on who must register as a sex offender and State Courts
have made it even more clear Plaintiff does not have to register, referring to the Defendants error
as a “fundamental flaw” The Defendants ignore the Courts, ignore the law and instead impose
their will. While asserting they are just enforcing state law based on Plaintiffs being on the sex
offender registry, they are the very individuals placing him on the registry, in violation of the
judicial determinations and statutory law. They are not merely doing their “duty in implementing
the statute”. The Defendants assert “the public record reflects that the Sheriff has received no

directive from a court of competent jurisdiction or from the Louisiana Bureau of Criminal

13
Case 2:19-cv-01171-JTM-KWR Document 65 Filed 11/12/19 Page 13 of 16

Identification and Information to cease following up on an offender listed in the state’s sex
offender and child predator registry”. First, that is what Plaintiff now seeks, a directive ordering
just that. Second the statute doesn’t say ‘pic and choose who you want to add to the registry and
make them get an order to get off of it’. It clearly indicates who gets registered in plain concise

language. That language being interpreted as not applying to Plaintiff.

In regards to Defendants assertions that claims against every defendant, except the current
Sheriff should be dismissed as duplicated claims, Plaintiff asserts while Defendant Smith’s
policies and deliberate indifference constitute violations of Plaintiffs constitutional rights on his
part, Defendants Cook and Porter knowingly withheld information from magistrate judges when
attempting to obtain warrants for Plaintiffs arrest, which actions constitute violations of Plaintiffs
constitutional rights apart from the policies set by Defendant Smith. They further interacted with
Plaintiffs daughters mother in an attempt to aid her in securing custody of Plaintiffs minor child,
which actions are not authorized by any statute and Plaintiff cannot show that such actions are a
policy of Defendant Smith. As such Defendants Cook and Porter have liabilities that cannot be
dismissed as duplicative, unless Defendant Smith is acknowledging their actions of deceiving

magistrates and of their assisting Plaintiffs daughters mother was a policy approved by him?

In regards to Plaintiffs allegations of Free Speach violations, Defendants assert they are
“merely abiding by a registration scheme memorialized in state law”. But the state law they
claim to be abiding by clearly states “A conviction for any offense provided in this definition
includes a conviction for the offense under the laws of another state, or military, territorial,
foreign, tribal, or federal law which is equivalent to an offense provided for in this Chapter’. The
2014 decision clearly determined Plaintiffs conviction was not equivalent. So the Defendants
assertions wholly ignore the law and are therefore without merit. The Defendants further argue
U.S. v Arnold determined “the constitution does not provide plaintiff with a right to keep his

registry information private” This is inapplicable as Plaintiff was determined not a sex offender

1%
Case 2:19-cv-01171-JTM-KWR Document 65 Filed 11/12/19 Page 14 of 16

well before these violations occurred. Therefore he was and still is entitled to first amendment

protections and is entitled to privacy.

In regards to Plaintiffs claims of unreasonable search and seizure, Defendants claim a
neutral arbitrator issued a warrant, which can only be issued on probable cause, and further claim,
that makes them lawful warrants. But, as stated above, it is clearly established that individuals
have the right to be free from arrest pursuant to a warrant that, but for deliberate or reckless
omission of material facts, never would have been issued. Because the law is clearly established,
a reasonable officer would be aware that a deliberate or reckless omission of material facts from
an arrest warrant violates the constitutional rights of the accused. Further it is clear the actions of
Defendants are deliberate. If Defendants felt they were right in their actions they would not have

omitted the 2014 decision from judges when seeking warrants.

In regards to Plaintiffs claims of due process violations, Defendants assert no liability
because the registration scheme is not a policy created or controlled by them. But, they are not
applying the registration scheme created by the legislature, and as such, they are violating
Plaintiffs due process rights. They are government officials, imposing unconstitutional actions,
acting under color of law, and acting outside the law. Therefore this is an actionable claim.
Furthermore they are solely responsible for inputting the data into the registry, so it is controlled
by them. Finally, they are the ones seeking warrants, arresting, and detaining Plaintiff, so they

are liable for violating Plaintiffs due process rights.

In regards to equal protection claims, Defendants assert Plaintiff is not treated “differently
from any other similarly situated persons who are required to register with Louisiana State Sex
Offender and Child Predator Registry.” That is the very violation Plaintiff asserts. It is judicially
determined that he is not required to register as a sex offender, so he should be treated like any
other free citizen not subject to sex offender registration. Instead he is treated as a “person who is

required to register” which actions are unequal when compared to treatment of regular

14
Case 2:19-cv-01171-JTM-KWR Document 65 Filed 11/12/19 Page 15 of 16

non-sex-offenders citizens. Because Plaintiff is statutorily and judicially determined not a sex

offender he should not be subject to unequal adverse treatment.

Defendants, citing Pfanstiel v Marion in part, assert “a conspiracy by itself...is not
actionable under section 1983.” and additionally, “a conspiracy claim under 1983 is not
actionable without an actual violation of section 1983” But Pfanstiel v Marion, holds more
completely “We have recognized that section 1983 plaintiffs may assert conspiracy claims. See
Mizell v. North Broward Hospital Dist., 427 F.2d 468, 472-73 (Sth Cir. 1970). A conspiracy by
itself, however, is not actionable under section 1983. In Nesmith v. Alford, 318 F.2d 110 (5th Cir.
1963), cert. denied, 375 U.S. 975, 84 S.Ct. 489, 11 L.Ed.2d 420 (1964), we stated: "Of course,
for a claim under § 1983, a conspiracy as such is not an indispensable element as it is under §
1985, But it may be charged as the legal mechanism through which to impose liability on each
and all of the Defendants without regard to the person doing the particular act." Jd. at 126. Thus,
a conspiracy claim is not actionable without an actual violation of section 1983. See Hanna v.
Home Ins. Co., 281 F.2d 298, 303 (Sth Cir. 1960), cert. denied, 366 U.S. 955, 81 S.Ct. 1905, 6

L.Ed.2d 1247 (1961).

Plaintiff has clearly shown multiple violations of civil rights. Therefore a conspiracy claim
is actionable. Defendants go on to assert the conspiracy claim must be racially based, based on
Griffin v Breckenridge’s 403 U.S. 88 102 holding that “The language of 1985(3) requiring intent
to deprive of equal protection, or equal privilages and immunities, means that there must be some
racial, or perhaps otherwise class-based, invidiously discriminatory animus behind the
conspirators’ action.” But see the next line of Breckenridge, “The conspiracy, in other words,
must aim at a deprivation of the equal enjoyment of rights secured by the law to all.” Therefore
Conspiracy claims do not have to race-based. Breckenridge was particularly dealing with race

relations and as such their needed to be a racial discrimination action. It in no way means only
Case 2:19-cv-01171-JTM-KWR Document 65 Filed 11/12/19 Page 16 of 16

conspiracies regarding racism are cognizable claims. This is a ridiculous sentiment to say the

least.

Plaintiff has a right to be free from sex offender registration. He has this right as a citizen
who has not been convicted of a sex offense or an offense equivalent to a sex offense, as do all
citizens not convicted of a sex offense or equivalent crime. This right was further affirmed by a
Court of law, and as of the writing of this brief, by yet another Court of law. Yet Defendants
continue to ignore that right and deprive Plaintiff of the “equal enjoyment of rights secured by

the law to all” non-sex offenders.

In regards to Defendants assertions that Plaintiff fails to state a claim, Plaintiff believes he
has asserted constitutional violations, by the defendants, under color of law. Therefore, Plaintiff
having stated a claim, that Defendants violated his constitutionally protected rights, while acting
under color of law, and in violation of the laws of the United States and the laws of the State of
Louisiana, does state an actionable claim which this Court may, and should hear and resolve in
Plaintiffs favor. As such Plaintiff respectfully prays this Court deny Plaintiffs motions to dismiss

for failure to state a claim and allow this suit to proceed in a timely fashion.

KEE

Kevin Quatrevingt, Pro Se
62114 Warrior Rd
Lacombe, La 70445
504-371-2985

I hereby certify that a copy of the foregoing pleading has been served on Defendant’s counsel of
record through U.S. Mail on this, the {2 day of _VoV 2019.

EC ZL?

Kevin M. Quatrevingt
